Citation Nr: 0017174	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-06 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the hands, wrists, neck, back, and right leg.  

2.  Entitlement to service connection for residuals of an 
injury to the right maxilla (claimed as a head injury).

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a psychiatric 
disorder. 

5.  Entitlement to a compensable rating for residuals of an 
excision of a right scrotal cyst.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to May 
1985.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1996 RO decision which denied service 
connection for residuals of injuries to the hands, wrists, 
neck, back, and right leg; denied service connection for 
residuals of an injury to the right maxilla (claimed as a 
head injury); denied service connection for a seizure 
disorder; and denied service connection for a psychiatric 
disorder.  This case also arises from a February 1997 RO 
decision which granted service connection and a 
noncompensable rating for residuals of an excision of a right 
scrotal cyst; the veteran appeals for a higher rating.  

In May 2000, the veteran testified at a hearing at the RO 
before a member of the Board (i.e., Travel Board hearing).  
At that time he revoked his power of attorney to a service 
organization and indicated he would represent himself as to 
the issues on appeal.  38 C.F.R. § 20.607 (1999).


REMAND

In regard to the service connection issues on appeal, the 
veteran stated at his May 2000 Travel Board hearing that he 
recently (1998) was awarded disability benefits from the 
Social Security Administration (SSA) on the basis of the 
medical conditions that are presently at issue.  In the 
judgment of the Board, regardless of whether or not the 
service connection claims are well grounded, the SSA records 
should be obtained as part of the VA's duty to help the 
veteran complete his application for benefits.  38 U.S.C.A. 
§ 5103 (West 1991); Robinette v. Brown, 8 Vet.App. 69 (1995).  
See also Tetro v. West, 13 Vet.App. 404 (2000) (finality of 
decision may be vitiated when there is a well-grounded claim 
and the VA fails to obtain SSA records). 

In regard to the veteran's claim for a higher rating for 
service-connected residuals of an excision of a right scrotal 
cyst, the Board notes that the supplemental statements of the 
case issued to the veteran in March 1998 and April 1999 do 
not contain the applicable laws and regulations pertaining to 
the evaluation of this condition.  38 C.F.R. §§ 19.29, 19.31 
(1999).  The RO should correct this procedural defect.  The 
Board also finds that this claim is well grounded, meaning 
plausible, and the file indicates there is a further VA duty 
to assist in developing this claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran was found to have symptoms of voiding 
dysfunction, possibly secondary to a spinal cord injury, on a 
March 1998 VA fee-basis examination.  (The file shows that 
the veteran sustained a spinal cord contusion in a motor 
vehicle accident in December 1988.)  Also noted in his 
medical history on the examination was an excision of a left 
spermatocele.  The Board finds that another examination is in 
order so that any residuals of service-connected residuals of 
excision of a right scrotal cyst may be clearly identified 
and differentiated from non-service-connected problems.  The 
RO should also obtain any recent treatment records.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment since 
March 1998 for residuals of an excision 
of a right scrotal cyst.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.  

2.  The RO should contact the SSA and 
obtain all medical and other records 
considered by that agency in awarding the 
veteran disability benefits, as well as 
all related SSA decisions.

3.  Thereafter, the veteran should be 
afforded a VA genitourinary examination 
to determine the current severity of his 
service-connected residuals of an 
excision of a right scrotal cyst.  The 
claims file should be provided to and 
reviewed by the examiner.  The examiner 
should note historical evidence in the 
file and detail all current signs and 
symptoms that are due solely to the 
service-connected residuals of excision 
of the right scrotal cyst, to the 
exclusion of all other genitourinary 
disorders.  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims.  If the decision 
remains adverse to the veteran, the RO 
should provide him with a supplemental 
statement of the case (which should 
include, in part, the applicable laws and 
regulations pertinent to the claim for a 
higher rating for service-connected 
residuals of an excision of a right 
scrotal cyst), and he should be given an 
opportunity to respond before the case is 
returned to the Board.  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issues which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




